The defendant has appealed from a judgment rendered against him on two promissory notes, for $1,500 each, secured by mortgage. His defense was that, having signed the notes and mortgage for the purpose of using them as collateral security, he left them with one J.V. Hemler for safe-keeping, in an iron safe used by Hemler, and that Hemler abstracted and used the notes without defendant's knowledge; and that Hemler was, when he negotiated the *Page 1032 
notes, in such a mental condition as the result of excessive drinking of alcoholic liquor, and perhaps the use of drugs, that he was incapable of transacting business.
The fact is that Hemler pledged the notes, in lieu of a bond, to secure the faithful performance of a contract on his part, and forfeited the notes as stipulated damages for failure to fulfill his obligations under the contract. The evidence does not sustain the allegation that Hemler was mentally incapable of transacting business when he negotiated the notes. The notes were negotiable instruments — in fact, they were payable to the order of the maker and indorsed by him — and, as the plaintiff acquired them in due course and for a valuable consideration, he is entitled to collect the amount.
The judgment is affirmed.
THOMPSON, J., takes no part.